  8:20-cv-00300-RGK-PRSE Doc # 6 Filed: 08/25/20 Page 1 of 2 - Page ID # 15




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

VALERIE T. AKEYO, Dr.;

                   Plaintiff,                             8:20CV300

      vs.
                                              MEMORANDUM AND ORDER
DANIIEL FREDERICH, Mr.; BRENDA
S. SPILKER, Mrs.;         LAW FIRM,
JESSICA POTE, Ms., at Thibault Suhr &
Thibault; KEVIN MALTER, Dr., MD;
and PERSONAL ASSISTANT, t o Mrs.
Bremda Spilker (present at hearing));

                   Defendants.


      On July 28, 2020, Plaintiff Dr. Valeri T. Akeyo filed an unsigned Complaint.
(Filing 1.) On August 6, 2020, the Clerk of Court advised Plaintiff that her
Complaint was unsigned and therefore deficient. The Clerk of Court directed
Plaintiff to “correct the deficiency” (i.e., file a signed Complaint) within 15 days,
or the pleading “may be stricken from the record of this case.” (Filing 5 (text
order).) Plaintiff has failed to follow the Clerk of Court’s directions.

      Accordingly, I shall order Plaintiff to file a signed Complaint in accordance
with Federal Rule of Civil Procedure 11 and the court’s Local Rules. Th is m atter
cannot proceed until the Complaint is signed. FAILURE TO CORRECT THE
DEFECT WILL RESULT IN DISMISSAL OF THE COMPLAINT WITHOUT
FURTHER NOTICE.

      IT IS THEREFORE ORDERED that:

    1.     Plaintiff is directed to correct the above-listed technical defect in t he
Complaint on or before September 24, 2020.
  8:20-cv-00300-RGK-PRSE Doc # 6 Filed: 08/25/20 Page 2 of 2 - Page ID # 16




      2.     Failure to comply with this Memorandum and Order will result in
dismissal of this matter without prejudice and without further notice.

      3.     The Clerk of Court is directed to set a pro se case management
deadline in this matter with the following text: September 24, 2020: deadlin e for
submission of a signed complaint.

      4.     No further review of this case shall take place until Plaintiff complies
with this order.

      Dated this 25th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
